Name: COMMISSION REGULATION (EEC) No 2164/93 of 2 August 1993 amending Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 3 . 8 . 93 Official Journal of the European Communities No L 194/ 17 COMMISSION REGULATION (EEC) No 2164/93 of 2 August 1993 amending Regulation (EEC) No 1443/93 on transitional measures for the application of the arrangements for importing bananas into the Community in 1993 for the import of traditional bananas from the ACP States are greater in the case of several States than those normally imported during the same period ; whereas, in these circumstances, it is necessary to extend the period of validity of the licences to import under the tariff quota and of the licences issued for the import of traditional quantities from the ACP countries to allow the operators concerned to spread their imports over a longer period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 30 thereof, Whereas Commission Regulation (EEC) No 1443/93 (2), as amended by Commission Regulation (EEC) No 2009/93 (3), lays down transitional measures for the application of the arrangements for importing bananas into the Community in 1993 , and, in particular in Article 4 thereof, provides for the provisional allocation of a part of the tariff quota to each operator for the period 1 July to 30 September 1993 , and also lays down the arrangements for the issue of licences for the import of traditional bananas from the ACP States during the same period ; whereas the import licences issued in this connection are valid until 7 October 1993 ; Whereas the provisional quantities allocated in accordance with Article 4 of the Regulation (EEC) No 1443/93 for use of the tariff quota for the period 1 July to 30 September 1993 significantly exceed the volume of imports during this period in previous years ; whereas this situation risks causing either disturbances to the market due to imports of third country and non-tradi ­ tional ACP bananas exceeding the capacity of the Community market to absorb them, or the non-utilization of import licences giving rise to subsequent requests for reallocation ; whereas the quantities on the licences issued pursuant to Article 7 of the abovementioned Regulation HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 1443/93 is hereby replaced by the following : 'Article 8 The import licences issued in accordance with Titles I and II of this Regulation shall be valid until 31 October 1993 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2 . 1993, p. 1 . (2) OJ No L 142, 12 . 6 . 1993, p. 16 . (3) OJ No L 182, 24 . 7 . 1993, p. 46 .